DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Warrier et al. (US 2020/0349781).
Referring to Claim 1, Warrier teaches a method comprising:
receiving, by a short range communication radio in a control panel, a short range communication signal transmitted by a device (see ABSTRACT which shows a mobile device transmitting an arrival notification to a VCS, which is the control panel, by Bluetooth);
determining, by the control panel, whether the device is a known device (see paragraph 43 which shows mobile devices authorized to operate with the VCS by means of pairing); and
automatically disarming the control panel responsive to recognizing the device as the known device (see ABSTRACT which shows arrival actions automatically performed including unlocking doors and disarming security features).
Claim 10 has similar limitations as claim 1 other than the memory and processor which is taught by Warrier (see paragraph 20 which shows a memory coupled to a processing module).
Claim 19 has similar limitations as claim 1.
Referring to Claims 2 and 11, Warrier also teaches a Bluetooth radio (see paragraph 11 which shows a Bluetooth transceiver).
Referring to Claims 3 and 12, Warrier also teaches a Bluetooth low energy “BLE” radio (see paragraph 11 which shows a BLE transceiver).
Referring to Claims 5, 14, and 20, Warrier also teaches determining whether the device is the known device comprises determining whether the device is registered with the control panel as the known device (see paragraph 43 which shows mobile devices registered to operate with the VCS by means of pairing).
Referring to Claims 6 and 15, Warrier also teaches a Bluetooth radio (see paragraph 11 which shows a Bluetooth transceiver), the method further comprising registering the device with the control panel by pairing the control panel with the device using the Bluetooth radio in the control panel (see paragraph 43 which shows mobile devices registered to operate with the VCS by means of pairing).
Referring to Claims 7 and 16, Warrier also teaches unlocking, by the control panel, an entrance of a premises responsive to recognizing the device as the known device (see ABSTRACT which shows arrival actions automatically performed including unlocking doors).
Referring to Claims 9 and 18, Warrier also teaches controlling operation of one or more devices at the premises, by the control panel, responsive to recognizing the device as the known device (see paragraph 43 which allows authorized users of a mobile device to operate the VCS or control panel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrier in view of Kinney et al. (US 2018/0144615).
Referring to Claims 4 and 13, Warrier does not teach a near-field communication “NFC” radio. Kinney teaches a NFC radio (see paragraph 84 which shows short range technologies including NFC). Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to provide the teachings of Kinney to the device of Warrier in order to more securely and quickly authorize a mobile device to operate a nearby control panel.
Referring to Claims 8 and 17, Kinney also teaches sending, by a Z-wave radio in the control panel, a Z-Wave command to a door lock at the entrance of the premises (see paragraph 32 which shows Z-wave communications used to communicate with in home elements and paragraph 181 which shows unlocking of a door as a result of command sent). Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to provide the teachings of Kinney to the device of Warrier in order to more securely and quickly authorize a mobile device to operate a nearby control panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648